Citation Nr: 1101284	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-21 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected low back disability, 
prior to March 18, 2006.

2.  Entitlement to an increased rating in excess of 20 percent 
disabling for service-connected low back disability, beginning 
March 18, 2006.

3.  Entitlement to service connection for a disability manifested 
by chest pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1994 to December 
2002, during the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of Veterans 
Affairs (VA), Nashville, Tennessee, Regional Office (RO), which 
inter alia denied service connection for migraine headaches and a 
disability manifested by chest pain, granted service connection 
for a low back disability, and assigned a noncompensable rating, 
effective December 15, 2003.  The Veteran disagreed with such 
decision and subsequently perfected an appeal.   

In a March 2006 rating decision, the RO identified clear and 
unmistakable error with the initial noncompensable rating 
assigned for the Veteran's service-connected low back disability 
and assigned a 10 percent disability rating, effective December 
15, 2003, the date of the original claim for service connection.  
In a July 2006 rating decision, the RO granted an increased 
rating of 20 percent for the Veteran's service-connected low back 
disability, effective March 18, 2006.  Although the Veteran was 
awarded a higher rating, such disability rating is less than the 
maximum available rating; thus, the issues of entitlement to 
higher ratings for a low back disability remain on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, such issues are 
as captioned above.  

In April 2009, the Board remanded the increased rating and 
service connection claims to the AMC/RO for additional 
development, including the obtaining of outstanding VA treatment 
records, a VA examination to determine the extent and etiology of 
any disability manifested by chest pain, and a new VA examination 
to determine the severity of the Veteran's service-connected low 
back disability.  That development was completed and the case was 
returned to the Board for appellate review.  As will be discussed 
herein, the Board finds that the agency of original jurisdiction 
(AOJ) substantially complied with the April 2009 remand orders 
and no further action is necessary in this regard.  See D'Aries 
v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

Following the Board's April 2009 remand, in an April 2010 rating 
decision, the RO granted service connection for migraine 
headaches.  As the Veteran was granted the full benefit sought on 
appeal regarding this issue and has not disagreed with this 
decision, such issue is no longer before the Board.
 
The issue of entitlement to an increased rating in excess of 30 
percent disabling for service-connected asthma has been raised by 
the record (see January 2010 "Statement in Support of Claim," 
VA Form 21-4138), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Prior to March 18, 2006, the Veteran's service-connected low 
back disability was manifested by forward flexion of 0 to 90 
degrees, right lateral flexion of 0 to 20 degrees, left lateral 
flexion of 0 to 15 degrees, right rotation of 0 to 20 degrees, 
and left rotation of 0 to 20 degrees (combined range of motion 
testing of at least 165 degrees), complaints of pain, and 
magnetic resonance imaging (MRI) evidence shows degenerative disc 
disease of the lumbar spine.  There is no evidence that the low 
back disability is manifested by forward flexion of the 
thoracolumbar spine to 60 degrees or less, combined range of 
motion of the thoracolumbar spine of 120 degrees or less, 
favorable or unfavorable ankylosis of the thoracolumbar spine, 
unfavorable ankylosis of the entire spine, objective neurologic 
abnormalities, or caused incapacitating episodes having a total 
duration of at least 2 weeks during the past 12 months.

2.  Beginning March 18, 2006, the Veteran's service-connected low 
back disability is manifested by forward flexion of 0 to 45 
degrees with pain, extension of 0 to 20 degrees with pain, left 
lateral flexion of 0 to 20 degrees with pain, right lateral 
flexion of 0 to 20 degrees with pain, left lateral rotation of 0 
to 20/30 degrees with pain, right lateral rotation of 0 to 20/30 
degrees with pain (for a combined range of motion of ranging from 
145to 165 degrees), and MRI evidence shows degenerative disc 
disease of the lumbar spine.  There is no evidence that the low 
back disability is manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less, favorable or 
unfavorable ankylosis of the thoracolumbar spine, unfavorable 
ankylosis of the entire spine, objective neurologic 
abnormalities, or caused incapacitating episodes having a total 
duration of at least 4 weeks during the past 12 months.

3.  The competent medical evidence does not show that the 
Veteran's service-connected low back disability is so exceptional 
or unusual that referral for extraschedular consideration by the 
designated authority is required in this matter.  Further, 
evidence of unemployability is not raised by the record.       

4.  A diagnosis of any disability, other than the Veteran's 
already service-connected asthma disability, related to his 
complaints of chest pain is not objectively demonstrated.  The 
evidence of record relates the Veteran's chest pain to his 
service-connected asthma disability and the chest pain is non-
cardiac in nature.      


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating in excess of 10 
percent disabling for service-connected low back disability, 
prior to March 18, 2006, are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 
4.1, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

2.  The criteria for an increased rating in excess of 20 percent 
disabling for service-connected low back disability, beginning 
March 18, 2006, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 
4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

3.  A disability manifested by chest pain was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303  
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

With regard to the service connection claim, the VCAA duty to 
notify was satisfied by a December 2003 letter.  This letter 
fully addressed all three notice elements; informed the Veteran 
of what evidence was required to substantiate his claim; and of 
the Veteran's and VA's respective duties for obtaining evidence.  

In attachments to March 2006 and October 2006 notice letters, the 
RO also advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 Vet. 
App. at 486.  While the March 2006 and October 2006 letters were 
issued after the initial rating decision in August 2004, the 
United States Court of Appeals for the Federal Circuit has held 
that VA could cure such a timing problem by readjudicating the 
appellant's claim following a compliant VCAA notification letter.  
Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  
The Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the appellant's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant 
case, after the March 2006 and October 2006 notice letters were 
issued, the Veteran's claims were readjudicated in the April 2010 
Supplemental Statement of the Case (SSOC).  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

Further, with regard to the increased rating claim, the Veteran's 
increased rating claims arise from his disagreement with the 
assignment of a 10 percent initial rating for his low back 
disability following the grant of service connection, effective 
December 15, 2003, and subsequent grant of a 20 percent rating, 
effective March 18, 2006.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, no further notice is needed under VCAA for the low 
back increased rating claims, and therefore appellate review may 
proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Quartuccio v. Principi, 
16 Vet. App. 183; see also 38 C.F.R. § 20.1102. 

Further, the Board acknowledges a decision from the Court that 
provided additional guidance on the content of the notice that is 
required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The Board points out that the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) reversed the Court's 
holding in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  In any event, 
Vazquez-Flores was limited to claims involving increased ratings, 
and is not applicable to claims, such as the one in this matter, 
involving an appeal of the initial rating assigned following a 
grant of service connection.  Moreover, the Court has held that 
in a claim for an increased initial rating after the claim for 
service connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), post-service VA 
medical records including outstanding records from the Nashville 
VAMC dated April 2006 to April 2010, and statements submitted by 
or on behalf of the Veteran.  There is no indication of relevant, 
outstanding records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the Veteran underwent a Compensation and Pension 
(C&P) examination dated June 2009 regarding his low back 
disability and a C&P examination dated July 2009 with a September 
2009 addendum.  The June 2009 examiner reviewed the history of 
the disorder, noted all relevant current complaints, and 
conducted examination which provided all physical findings which 
are relevant under the applicable diagnostic code.  The July 2009 
examiner reviewed the Veteran's claims folder and noted the 
history of his chest pain and provided an opinion regarding the 
etiology of the chest pain with complete rationale.  The 
examinations fully adequate for rating and compensation purposes.    

Neither the Veteran nor her representative has indicated that 
there is any additional relevant evidence from any source.  As 
noted, in April 2009, the Board remanded the increased rating 
claim to the AMC/RO for additional development, including the 
obtaining of outstanding VA treatment records from the Nashville 
VAMC beginning April 2006, a VA examination to determine the 
extent and etiology of any disability manifested by chest pain, 
and a new VA examination to determine the severity of the 
Veteran's service-connected low back disability.  As the AOJ 
obtained the outstanding VA treatment records and provided the 
Veteran C&P examinations regarding his chest pain and low back 
disability, the Board finds that the AOJ substantially complied 
with the April 2009 remand orders and no further action is 
necessary in this regard.  See D'Aries, supra.

The Board acknowledges that in a May 2010 "Report of General 
Information" (VA Form 21-0820), the Veteran argues that the 
claims should be remanded for new VA examination at an alternate 
location because he does not "feel that he has been treated 
fairly at the VAMC at either Nashville or Murfreesboro."  He 
seems to argue that his VA examinations were inadequate and/or 
flawed but fails to expressly argue any flaws and/or inadequacies 
of the June 2009 and July 2009 examinations.  Further, as noted 
above, the Board found these examinations adequate because the 
June 2009 examiner reviewed the history of the disorder, noted 
all relevant current complaints, and conducted examination which 
provided all physical findings which are relevant under the 
applicable diagnostic code and the July 2009 examiner reviewed 
the Veteran's claims folder and noted the history of his chest 
pain and provided an opinion regarding the etiology of the chest 
pain with complete rationale.  As the Board finds no inadequacies 
and/or flaws and the Veteran fails to argue with specificity any 
inadequacies and/or flaws, the Veteran's claim without merit.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating claims for low back disability and service 
connection claim for a disability manifested by chest pain.  
There has been substantial compliance with all pertinent VA law 
and regulations and to move forward with the claims would not 
cause any prejudice to the Veteran.

Legal Criteria and Analysis of the Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Evaluation of a service-connected disorder requires a review of 
the veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Further, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  
Because the appeal ensues from the Veteran's disagreement with 
the evaluation assigned in connection with the original grant of 
service connection, the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating will be assigned.  Id. 

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general 
rule, however, is the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
held that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, none 
of which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to pain 
on motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be based 
on "greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40.

The Veteran's low back disability is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (Lumbosacral or cervical strain).

The General Rating Formula for Diseases and Injuries of the Spine 
applies to Diagnostic Codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IDS Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease
	
Unfavorable ankylosis of the entire 
spine...........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine............................................................
..............40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............................................................
............30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis..................................20 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height...........................................................
....10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.
Note 2 provides that for VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note 3 provides that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 2.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that individual 
will be accepted.

Note 4 provides that each range of motion measurement should be 
rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.
Note 6 provides that disability of the thoracolumbar and cervical 
spine segments will be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated as a 
single disability.

IDS should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula for 
Rating IDS Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

IDS is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  IDS with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months (60 percent); and with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months (40 percent).  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2010).

Note 1 provides that for purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note 2 provides that if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each segment 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment. 

Claim Prior to March 18, 2006

Here, by way of history, the Veteran was granted service 
connection for his low back disability, and assigned a 
noncompensable rating, effective December 15, 2003.  See August 
2004 Rating Decision.  In a March 2006 rating decision, the RO 
determined that August 2004 rating decision contained clear and 
unmistakable error as to the assignment of a noncompensable 
rating, and assigned a 10 percent disability rating, effective 
December 15, 2003, based on the Veteran's combined range of 
thoracolumbar spine motion of 160 degrees.   

Prior to March 18, 2006, the evidence relevant to the severity of 
the Veteran's service-connected mechanical lower back pain 
disability includes a July 2004 VA General Medical Examination 
Report and various VA treatment records dated April 2004 to March 
2006, specifically March 7, 2006, his last treatment date before 
his increased rating of 20 percent disabling became effective on 
March 18, 2006.  

The Veteran underwent a VA examination on July 2004 in Nashville, 
Tennessee, regarding his migraine headaches and his low back 
disability.  The Veteran complained of chronic lower back pain on 
a daily basis.  He reported flare-ups of pain once a week, 
missing several days of work due to a back injury, and pain 
radiating down his legs.  See July 2004 VA Examination Report.
 
Upon physical examination, the July 2004 examiner noted that the 
spine was nontender on palpation.  Range of motion of the lumbar 
spine was forward flexion of 0 to 90 degrees, right lateral 
flexion of 0 to 20 degrees, left lateral flexion of 0 to 15 
degrees, right rotation of 0 to 20 degrees, and left rotation of 
0 to 20 degrees.  Degrees of extension were not noted.  Range of 
motion testing did not elicit pain radiating down the Veteran's 
legs.  Lumbar spine x-ray was normal with no evidence of 
"fracture or subluxation," and "osseous mineralization is 
normal."  The examiner assessed the Veteran with low back 
strain.  See id. 

The Veteran sought treatment at the Nashville VAMC for complaints 
of low back pain radiating to his legs.  See April 2004 ER 
Primary Nursing Assessment; November 2004 Nurse Screening Note; 
November 2004 Walk-In Clinic Providers Note.  

Magnetic resonance imaging (MRI) of the lumbar spine taken in 
December 2004 indicates "mild degenerative disc disease L4-5 
with small posterior bulge," and "no significant neural 
foranimal narrowing or spinal stenosis."  See December 2004 MRI 
Lumbar Spine Report.

The Veteran continued to seek treatment at the Nashville VAMC for 
complaints of chronic low back pain and numbness in his legs.  
See June 2005 Primary Care Follow-Up Note; June 2005 Patient 
Initial Evaluation; November 2005 Pain Clinic Psychological 
Assessment Note; November 2005 Clinic Visit Note; December 2005 
Pain Clinic Consult Report; December 2005 Clinic Visit Note; 
January 2006 Clinic Visit Note; March 7, 2006 Clinic Visit Note.  
Upon examination in June 2005, the examiner noted range of motion 
within full/functional limits and strength was 5/5 in all 
extremities.  See June 2005 Patient Initial Evaluation.  Upon 
November 2005 examination, neurological testing was normal.  See 
November 2005 Clinic Visit Note.  In December 2005, the Veteran 
complained of constant pain that was "aching, throbbing, 
stabbing, burning, deep tingling, and feeling of pressure."  See 
December 2005 Pain Clinic Consult Report.  Upon physical 
examination, the examiner noted that the Veteran's gait was 
stiffened, he was sitting "straight up in a chair," and he went 
from sitting to standing due to discomfort.  Range of motion of 
the lower extremities revealed that the Veteran could not raise 
his legs more than 5 to 10 degrees with experiencing exacerbating 
pain.  Neurological examination revealed sensation grossly intact 
throughout the body.  The examiner assessed L4-5 disk herniation 
and annular tear causing severe low back pain and immobility.  
See id.    

The claims folder contains no further VA or private treatment 
records regarding the Veteran's low back disability prior to 
March 18, 2006.

In light of the above evidence, the Board finds that an increased 
initial rating in excess of 10 percent disabling for the 
Veteran's service-connected low back disability is not warranted.  
The evidence of record does not support a finding of unfavorable 
or favorable ankylosis of the spine, forward flexion of the 
thoracolumbar spine of 60 degrees or less, or combined range of 
motion of the thoracolumbar spine of 120 degrees or less, to 
warrant a 20 percent rating or greater.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, General Rating Formula for Diseases and 
Injuries of the Spine (2010); see also July 2004 VA Examination 
Report.  In this regard, based on the above medical findings, the 
Veteran had forward flexion of 0 to 90 degrees, right lateral 
flexion of 0 to 20 degrees, left lateral flexion of 0 to 15 
degrees, right rotation of 0 to 20 degrees, and left rotation of 
0 to 20 degrees (combined range of motion testing of at least 165 
degrees), complaints of pain, and MRI evidence shows degenerative 
disc disease of the lumbar spine.

The Board notes that the evidence of record reveals MRI evidence 
of degenerative disc disease of the lumbar spine.  See December 
2004 MRI Lumbar Spine Report.  However, even when considering 
Diagnostic Code 5243 (Intervertebral Disc Syndrome), 
intervertebral disc syndrome based on incapacitating episodes was 
not demonstrated.  The evidence of record does not support a 
finding of incapacitating episodes (bed rest prescribed by a 
physician) having a total duration of at least 2 weeks during the 
past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  As 
such a higher rating under Diagnostic Code 5243 is not warranted.  
  
There are also no objective neurological or other manifestations 
related to the service-connected low back disability that require 
consideration and a separate rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note 1; see also June 2005 Patient 
Initial Evaluation; November 2005 Clinic Visit Note (noting 
normal neurological and motor examinations); January 2006 Clinic 
Visit Note (noting no bowel or bladder dysfunction).  Although 
the December 2005 Pain Clinic Consult Report revealed decreased 
range of motion of the lower extremities, sensation was noted as 
grossly intact.  Further, upon follow-up neurological examination 
in March 18, 2006, neurological testing (motor and sensation) 
were noted as normal.  See March 18, 2006 Neurosurgery Clinic 
Note.  

Further, the evidence does not support a separate or increased 
rating for functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the lumbar spine under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this regard, upon range of motion testing, pain, 
fatigue, posting, guarding, weakness, or lack of endurance were 
not noted.  See July 2004 VA General Medical Examination Report.        

Based on the discussion above, the preponderance of the evidence 
is against the Veteran's increased initial rating claim for low 
back disability.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
Veteran's claim that would give rise to a reasonable doubt in 
favor of the Veteran; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).    

Claim Beginning March 18, 2006

Beginning March 18, 2006, evidence relevant to the Veteran's low 
back disability includes various VA treatment records dated March 
18, 2006, to April 2010; an April 2006 VA Spine Examination 
Report; and a June 2009 VA Spine Examination Report.

Medical records from the Nashville VAMC reveal treatment for 
complaints of low back pain.  See March 18, 2006 Neurosurgery 
Clinic Note (physical examination revealed normal neurological 
examination).  

In April 2006, the Veteran underwent a VA examination of his low 
back disability at the Nashville VAMC.  The Veteran complained of 
low back pain since 1995.  He also reported that he never has 
urinary incontinence, urinary frequency, urinary urgency, fecal 
incontinence, numbness, falls, dizziness, or unsteadiness.  He 
complained of moderate fatigue, decreased motion, stiffness, 
weakness, mild spasm, and low back pain with radiation to the 
bilateral legs with prolonged sitting.  The Veteran also stated 
that he used no aides/devices and was able to walk a quarter 
mile.  Upon physical examination, the examiner noted normal gait 
and posture with no abnormal spinal curvatures and no ankylosis.  
Lumbar range of motion testing revealed flexion of 0 to 45 
degrees with pain, extension of 0 to 20 degrees with pain, left 
lateral flexion of 0 to 20 degrees with pain, right lateral 
flexion of 0 to 20 degrees with pain, left lateral rotation of 0 
to 20 degrees with pain, right lateral rotation of 0 to 20 
degrees with pain (for a combined range of motion of 145 
degrees).  There was no additional limitation of motion on 
repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  Neurological testing was noted as normal.  The 
Veteran was assessed with degenerative disc disease.  The 
examiner also noted significant effects on occupational 
activities including decreased mobility, problems with lifting 
and carrying, lack of stamina, weakness or fatigue, and pain.  
There were no effects on feeding, bathing, toileting, and 
grooming; mild effects on shopping and dressing; and moderate 
effects on chores and travel.  See April 2006 VA Spine 
Examination. 

The Veteran continued to seek treatment at the Nashville VAMC for 
complaints of chronic low back pain and numbness in his legs.  
See July 2006 Pain Outpatient Note; September 2006 Primary Care 
Follow-Up Note (assessing mild degenerative joint disease with no 
neurological root involvement); January 2007 Physical Therapy 
consult (noting decrease in range of motion but without notation 
of degrees of motion, and noting sensation and strength of lower 
extremities as normal); September 2007 Primary Care Follow-Up 
Note; February 2008 Primary Care Note; May 2008 Pain Clinic 
Consult Report; June 2009 Pain Outpatient Note; June 2009 Surgery 
History and Physical Note; July 2009 Physical Therapy Consult 
Note (noting decrease in range of motion but without notation of 
degrees of motion, and noting sensation and strength of lower 
extremities as normal).  Upon examination on May 2008, the 
examiner noted decreased muscle strength in the legs, normal deep 
tendon reflexes, and positive straight leg raising.  Lumbar spine 
range of motion was noted as normal with pain.  See May 2008 Pain 
Clinic Consult Report.

The Veteran underwent another VA examination of his spine in June 
2009 at the Nashville VAMC.  The Veteran complained of continued 
lumbar spine pain since service with the pain radiating to his 
legs with no flare-ups.  He reported never having urinary 
incontinence, urinary urgency, urinary retention, urinary 
frequency, nocturia, fecal incontinence, obstipation, erectile 
dysfunction, leg and foot weakness, falls, and unsteadiness.  He 
complained of numbness.  He reported the use of no aides to 
ambulate and was able to walk a quarter mile.  The Veteran also 
reported working as a pharmacy technician and losing 4 weeks of 
work in the last 12 months due to general medical appointments, 
back condition, and headaches.      

Upon physical examination, range of motion of the thoracolumbar 
spine was forward flexion of 0 to 45 degrees with pain, extension 
of 0 to 20 degrees with pain, right lateral flexion of 0 to 20 
degrees with pain, left lateral flexion of 0 to 30 degrees, right 
rotation of 0 to 20 degrees with pain, and left rotation of 0 to 
30 degrees (revealing a combined range of motion of 165 degrees).  
There was objective evidence of pain on repetitive motion testing 
but no additional limitation after three repetitions.  The 
examiner noted that there was normal posture and gait without 
abnormal curvatures and no ankylosis.  There was no guarding, 
spasm, atrophy, or weakness.  There was pain on motion and 
tenderness.  Upon neurological examination, no abnormalities were 
noted.  The examiner noted that MRI dated December 2008 confirmed 
degenerative disc disease.  The examiner assessed the Veteran 
with lumbar spine, significant effects on usual occupation to 
include increased absenteeism.  The examiner noted mild effects 
on shopping, moderate effects on travel, severe effects on 
exercise and recreation, and prevents sports.  The examiner also 
noted that there was pain with prolonged walking, standing, and 
sitting.  See June 2009 VA Spine Examination Report. 

The Veteran continued to seek treatment at the Nashville VAMC for 
complaints of chronic low back pain.  See January 2010 Primary 
Care Note (complaints of low back pain with normal neurological 
examination); April 2010 Clinic Visit Note.
 
The claims folder contains no further VA or private treatment 
records regarding the Veteran's low back disability.

Based on the above evidence, the Board finds that an increased 
rating in excess of 20 percent disabling for the Veteran's 
service-connected low back disability is not warranted because 
the evidence of record does not support a finding of 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 4 weeks during the past 12 months; 
unfavorable ankylosis of the entire thoracolumbar spine or the 
entire spine; favorable ankylosis of the entire thoracolumbar 
spine; or forward flexion of the thoracolumbar spine of 30 
degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243, General Rating Formula for Diseases and Injuries of the 
Spine (2010); see also April 2006 and June 2009 VA Spine 
Examination Reports.  In this regard, based on the above medical 
findings, physical examination and x-ray evidence does not reveal 
unfavorable or favorable ankylosis of the entire thoracolumbar 
spine, unfavorable ankylosis of the entire spine, or forward 
flexion of the thoracolumbar spine of 30 degrees or less.
Further, although there is MRI evidence of degenerative disc 
disease of the lumbar spine (see June 2009 VA Spine Examination 
Report), incapacitating episodes have not been shown under 
Diagnostic Code 5243 (Intervertebral Disc Syndrome).  The 
evidence of record does not support a finding of incapacitating 
episodes (bedrest prescribed by a physician) having a total 
duration of at least 4 weeks during the past 12 months.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  In this regard, 
review of the claimed folder is negative for any medical orders 
for absolute bed rest and hospitalizations for low back 
disability in the last 12 months.  Clearly, such evidence would 
not provide a basis for a higher rating under the applicable 
criteria.  

Further, there are no neurological manifestations related to the 
service-connected low back disability that require consideration 
and a separate rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note 1 (2010).  
  
Further, the evidence does not support a separate or increased 
rating for functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the lumbar spine under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this regard, as noted, on April 2006 and June 
2009 VA examinations, the examiners documented pain throughout 
range of motion and repetitive range of motion testing, but no 
additional limitations after three repetitions of range of motion 
testing were noted.  See April 2006 and June 2009 VA Spine 
Examination Reports.  Significantly, there was no additional loss 
in range of motion on repetitive motion testing.  Consequently, 
the Board finds no symptoms or pathology creating impairment that 
would warrant an increased evaluation for greater limitation of 
motion due to pain on lumbar spine motion.  
    	
In light of the above discussion, the evidence of record does not 
support an initial rating in excess of 20 percent disabling for 
the Veteran's service-connected low back disability or an 
increased rating for functional loss due to weakness, 
fatigability, incoordination, or pain on movement of the lumbar 
spine under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).    



Conclusion

Notwithstanding the above discussion, a rating in excess of the 
assigned schedular evaluation for the Veteran's service-connected 
low back disability may be granted when it is demonstrated that 
the particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court 
has held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected low back 
disability with the established criteria found in the rating 
schedule.  As discussed in detail above, the Veteran's low back 
symptomatology is fully addressed by the respective rating 
criteria under which such disability is rated.  There are no 
additional symptoms of his disability that are not addressed by 
the rating schedule.  Therefore, the Board finds that rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology for his service-connected disability.  As such, 
the Board finds that the rating schedule is adequate to evaluate 
the Veteran's disability picture.  Moreover, even if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
finds that there are no attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Although the Veteran reported missing several 
days to weeks of work due to low back pain (see July 2004 VA 
Examination Report; June 2009 VA Spine examination Report) and 
complained that standing at his job and pushing a 300 pound cart 
aggravate his low back disability (January 2008 "Statement in 
Support of Claim," VA Form 21-4138), the evidence fails to 
reveal marked interference with employment due to his low back 
disability.  Further, the evidence fails to show that the 
disability picture created by the low back disability is 
exceptional or unusual.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In addition, the Board has considered whether a staged rating is 
appropriate.  The Board has not found any variation in the 
Veteran's symptomatology or clinical findings that would warrant 
the assignment of any staged ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record. 
 The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
service-connected disabilities.  Although the Veteran complained 
that standing at his job and pushing a 300 pound cart aggravate 
his low back disability (see January 2008 "Statement in Support 
of Claim," VA Form 21-4138; April 2009 Written Brief 
Presentation) and the April 2004 examiner noted significant 
effects on occupational activities (see April 2004 and June 2009 
VA Spine Examination Reports), there is no evidence of record 
that the Veteran is unemployable due to his service-connected 
disabilities.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  

Legal Criteria and Analysis of the Service Connection 
Claim

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 
The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran is also seeking service connection for 
a disability manifested by chest pain, which he maintains was 
incurred during his active service.  However, review of the 
record shows no diagnosis of any disability manifested by chest 
pain other than the Veteran's already service-connected asthma 
disability.  

In this regard, the Veteran's STRs contain notation of a history 
of chest pain at rest (see October 2, 2002 Report of Medical 
Assessment); however, the STRs are negative for any complaints, 
treatment, and/or diagnoses referable to a disability manifested 
by chest pain.  

Further, the Veteran's post-service treatment records include 
various treatment records from the Nashville VAMC dated April 
2004 to April 2010.  Review of these records is also negative 
for negative for any complaints, treatment, and/or diagnoses 
referable to a disability manifested by chest pain.  In this 
regard, the Board notes that during post-service treatment, the 
Veteran reported a history of chest pain since 2005.  See March 
7, 2006 Primary Care Note.  However, during the March 2006 
examination, the physician noted a negative exercise endurance 
treadmill test (ETT).  See id.  Further, the Veteran was never 
diagnosed with any disability manifested by chest pain at the 
time he filed his claim or during the pendency of his appeal.  
The evidence of record also includes an opinion relating the 
Veteran's chest pain (assessed as atypical non-specific non-
cardiac chest pain, negative for cardiovascular disability) to 
his service-connected asthma disability.  See July 2009 VA Heart 
Examination Report and September 2009 Addendum.  The examiner 
also indicates that the Veteran's chest pain is non-cardiac in 
nature and does not diagnose any cardiac disability.  See id.  
Further review of the Veteran's claims folder contains no further 
post-service treatment records regarding the Veteran's claimed 
disability manifested by chest pain.

Therefore, there is no evidence of a current diagnosis of any 
disability manifested by chest pain, other than the Veteran's 
already service-connected asthma disability.  The Board cannot 
grant service connection for chest pain as it is a symptom of an 
already service-connected disability.   In the absence of proof 
of a present disability other than an already service-connected 
disability, there can be no valid claim for service connection.  
See Brammer, supra; McClain, supra.  Accordingly, the Veteran's 
claim of entitlement to service connection for a disability 
manifested by chest pain must be denied. 

The Board concludes that a disability manifested by chest pain 
was not incurred in or aggravated by service.  The benefit-of-
the-doubt doctrine has been considered; however, as the 
preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see 
also Gilbert, 1 Vet. App. at 54.








ORDER

Prior to March 18, 2006, entitlement to an increased initial 
rating in excess of 10 percent disabling for service-connected 
low back disability is denied.

Beginning March 18, 2006, entitlement to an increased rating in 
excess of 20 percent disabling for service-connected low back 
disability is denied.

Entitlement to service connection for a disability manifested by 
chest pain is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


